DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.
Amendments to the claims have been acknowledged. Claims 3 and 4 are cancelled by applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The instant specification and/or drawings do not show or describe the mounting brackets includes a wall portion that is provided as to face one end surface of the battery module and connects the mounting part with the coupling portion, a gap being provided between the wall portion and the corresponding one of the side frames, and the wall portion having a hollow sectional shape with a hollow portion.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “each of the mounting brackets includes a wall portion that is provided as to face one end surface of the battery module and connects the mounting part with the coupling portion, a gap being provided between the wall 
 For the purposes of examination, the examiner interprets the claim to include a wall portion which is any wall part of the mounting brackets.  Examiner interprets the gap as a small hole or opening between any wall portion and the side frames. Examiner interprets a wall portion having a hollow sectional shape as the wall portion of the mounting brackets corresponds to the shape of the mounting brackets. The mounting brackets have a hollow sectional shape because it is configured to hold the battery module there between via the hollow sectional shaped holding panel. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2  and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al., (US 20170305251 provided on IDS 07/14/2020),  further in view of  Kumar et al., (US 20080280195), and further in view of Yong et al., (KR100709262 using Korean Patent Application English translation for citations).
Regarding claims 1 and 2, Hara discloses a vehicle 10 to which a battery mounting structure 1 is applied [0021], in the vehicle 10 a right side still 24 and a left side still 25 as frame members extend on both sides of the vehicle 10, and the battery packs 16-20 are juxtaposed in the longitudinal direction if the vehicle 10 at regular intervals between the right side still 24 and the left side still 25 [0022].  Hara discloses a casing 39, the battery module 21 is held in a chamber 40 of the casing 39 [0027]. Examiner notes the casing 39 reads on the claimed holding panel.  See figure 1 the casing 39 holds a bottom part of the battery module 21, the casing 39 has 
Hara does not disclose a pair of mounting brackets coupled to both ends of the holding panel and standing upright so as to face the both end surfaces of the battery module. Hara does not disclose each of the pair of mounting brackets including: a mounting part that is configured to be fixed to a corresponding one of the side frames; a coupling portion that is fixed to the holding panel.  Kumar discloses a battery case for securing a battery in a vehicle (Kumar: [0027]), the battery 11 is disposed inside of the battery case 30, the battery case includes sidewalls 32, a bottom sheet 34 constructed of a sheet metal over struts 36 (Kumar: [0027]).  Examiner notes the battery case 30 reads on the claimed holding panel. 
 Kumar further discloses the battery enclosure 30 may be attached to the vehicle carrying the same in any manner known in the art. In order to further facilitate installation and removal, improved brackets may be used to suspend the battery enclosure 30 containing the batteries 11 therein from a structural member of the vehicle (Kumar: [0036]). In the view of weight, attachment to a structural member of the vehicle would be preferred (Kumar: [0036]).  Kumar 
 Kumar further discloses two rack-mounting bracket 60 connected to a structural member 62 of the vehicle that includes a plurality of frame members 64, 66, and 68 (Kumar: [0037]), see also figure 8C.  Examiner notes the structural members 62 and frame members 64, 66, and 68 reads on the claimed side frames, see figure 8c the mounting brackets 60 includes a mounting part that is configured to be fixed to a corresponding one of the side frames (62,64,66 and 68). Kumar further discloses the rack mounting bracket 60 also includes a notch or groove 70, where complementary protrusions 72, 74 of the battery enclosure 30 are mated with the notched or grooves 70 of the brackets 60 (Kumar: [0037]).  Examiner notes the grooves/notches 70 reads on the claimed coupling portion fixed to the holding panel. 
It would have been obvious to one having ordinary skill in the art to add the mounting brackets 60 of Kumar to the battery mounting structure of Hara in order to provide easy installation, removal and positioning of batteries in vehicles as taught by Kumar at [0037].
Modified Hara further discloses see annotated figures 8A and 8C of Kumar  below,  each of the mounting brackets 60  includes a wall portion that is provided as to face one end surface of the battery module 21 (held in holding panel 39 of Hara) and connects the mounting part with the coupling portion, a gap being provided between the wall portion and the corresponding one of the side frames, and the wall portion having a hollow sectional shape with a hollow portion (the wall portion of the brackets has a hollow sectional shape because the wall portion corresponds to the shape of the mounting brackets, the brackets have a hollow sectional shape because it holds the hollow sectional shaped holding panel (casing 39) and the battery module 21. 
Hara does not disclose an elastic member disposed between an inner surface of at least one of the pair of mounting brackets and at least one end surface of the battery module.  Hara does not disclose the elastic member is held on the inner surface of the at least one of the pair of mounting brackets.  Yong teaches battery module comprising multiple unit batteries arranged with lamination, and end plates which are installed at the outermost of unit batteries and supports unit batteries, and the elastic member contacting to at least one side plate and supports the end plate (Yong: [0019]). Yong further teaches an elastic member (elastic member 37) disposed between an inner surface of at least one of the pair of mounting brackets (end plate 36) and at least one end surface of the both end surfaces of the battery module (see figures 1and 2 below elastic member 37 comprises the compressed spring (Yong:[0021]), one end of the elastic member 37 is made of the compress spring contacts to the inner wall of the housing (20) and the other end contacts to the outer side surface of the end plate (36) and the end plate (36) is pressurized towards the unit battery (11) (Yong: [0035]). The power acting on the end plate is decreased since the end plate is supported by the elastic member and the end plate is installed the deformation of the end plate can be easily prevented (Yong:[0049]).
Examiner notes  Yong does not disclose the elastic member 37 is disposed between at least one of a pair of mounting brackets and at least one end surface of both end surfaces of the battery module and/or the elastic member is held on the inner surface of the at least one of the pair of mounting brackets. However, it is well within the artisan’s skill to place the elastic member in different shapes, sizes and positions across the battery module and the battery mounting structure in order to further support and secure the battery mounting structure and the battery module. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
 It would have been obvious to one having ordinary skill in the art to add the elastic member 37 of Yong between an inner surface of at least one of the pair of mounting brackets of modified Hara (brackets 60 taught by Kumar) and at least one end surface of the both end surfaces of the battery module 21 and to add  the elastic member on the inner surface of the at least one of the pair of mounting brackets, in order to support the mounting brackets and to avoid deformation of the mounting brackets. (CLAIM 2) 
Therefore modified Hara further discloses an elastic member disposed between an inner surface of at least one of the pair of mounting brackets (brackets 60 taught by Kumar) and at least one end surface of the both end surfaces of the battery module 21, and the elastic member is held on the inner surface of the at least one of the pair of mounting brackets.  
Hara does not disclose an elastic insertion material inserted between the elastic member and the at least one end surface of the battery module.  Kumar further discloses vibrational isolators 40 disposed along corners of the battery case 30 (Kumar: [0028]), additional vibration isolators 40 may also be disposed between the vertical side walls 32 and the battery 11 (Kumar: [0030]).  The additional vibration isolators 40 provided vibration isolation in the lateral direction as well as support to the upper portion of the battery 11 (Kumar: [0030]). The vibration insulator 40 may be selected to attenuate frequencies produced by the vehicle carrying the battery 11 (Kumar: [0031]).  The vibration insulators 40 are elastomeric materials (Kumar: [0031]). Examiner notes the vibration insulator/isolators reads on the claimed elastic insertion material. 
Examiner notes Kumar does not disclose vibration insulator/ isolators (elastic insertion material) is inserted between an elastic member and the at least one end surface of the battery module, however it is well within the artisan’s skill to place the elastic insertion material (vibration insulator/isolators) in different shapes, sizes and positions across the battery module 
It would have been obvious to one having ordinary skill in the art to add the elastic insertion material  (vibration insulator/isolators 40) of Kumar  inserted between the elastic member of modified Hara (elastic member 37 taught by Yong)  and the at least one end surface of the battery module 21, in order to further support the battery module.  (CLAIMS 1 and 2) 

    PNG
    media_image1.png
    598
    848
    media_image1.png
    Greyscale

Hara et al., figure 1


    PNG
    media_image2.png
    654
    835
    media_image2.png
    Greyscale

Hara et al., figure 2

    PNG
    media_image3.png
    834
    881
    media_image3.png
    Greyscale

Kumar et al., figure 5

    PNG
    media_image4.png
    375
    511
    media_image4.png
    Greyscale

Kumar et al., figure 8A

    PNG
    media_image5.png
    414
    864
    media_image5.png
    Greyscale

Kumar et al., figure 8C

    PNG
    media_image6.png
    519
    652
    media_image6.png
    Greyscale

Yong et al., figure 1 
Regarding claim 5, modified Hara discloses all of the limitations as set forth above in claim 1. Modified Hara further discloses the casing 39 includes side walls 44 [0027] the sidewall 44 of the casing 39. See figure 1, the casing 39 includes a rectangular bottom panel (bottom portion of the casing 39) having side edges, and side edge portions (side walls 44) standing upright at the side edges of the bottom panel along the side edges, and the bottom part of the battery module 21 is held being sandwiched between the side edge portions (side walls 44).   Examiner notes that the second side wall 44 is not illustrated in figure 1, figure 1 is a cut off view of the battery mounting structure, however it is known in the art to have a battery mounting structure that is symmetrical and has the same parts on each side. (CLAIM 5)
Regarding claim 6, modified Hara discloses all of the limitations as set forth above in claim 5. Modified Hara further discloses in each of the battery packs 16 to 20, a battery module 21 as a stack of single cells are arranged [0021].  The battery module 21 comprises a cell stack 34 formed of a plurality of single cells 35 [0024].  See figure 1, the casing 39 (holding panel) (CLAIM 6) 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al., (US 20170305251 provided on IDS 07/14/2020), further in view of Kumar et al., (US 20080280195), further in view of Yong et al., (KR100709262 using Korean Patent Application English translation for citations), as applied to claim 1 above, and further in view of Yum et al., (US 20180269441). 
Regarding claim 8, modified Hara discloses all of the limitations as set forth above in claim 1. Modified Hara further discloses the battery module 21 is held in a chamber 40 of the casing 39 [0027]. Examiner notes the casing 39 has a hollow shape because it has a chamber where the battery module 21 is placed. Modified Hara does not disclose the casing 39 (holding panel) has a hollow sectional shape.  Yum discloses a battery pack 14 having a plurality of battery arrays 18, the battery arrays include a plurality of battery cells 70 , plates 78, brackets 86 and a base 90 (Yum:[0032]/[0042]). The plates are positioned along opposing axial ends of the battery array, one bracket 86 is disposed on each lateral side of the battery array 18, the bracket 86 holds the battery cells 70 relative to the base 90 (Yum: [0044]/[0047]).  Examiner notes the bracket 86 reads on the claimed holding panel.  Yum further discloses the brackets 86 comprises channels which can reduce material requirements [0066].  See figure 5 the brackets 86 (holding panel) has a hollow sectional shape. 
One with ordinary sill in the art would realize that including a holding panel with a hollow sectional feature would reduce material requirements which would help with the overall weight of the mounting structure. It would have been obvious to one having ordinary skill in the (CLAIM 8)
Response to Arguments
Applicant’s arguments filed on April 29, 2021 have been fully considered and are persuasive.  The 35 USC 103 rejection over Yum in view of Schaefer and further in view of Yong is withdrawn.  However, a new grounds of rejection is entered including Yum and Yong as before.  Yum is still being relied upon to show a hollow sectional shape.  Yong is still being relied upon to show the elastic member. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NIARA TRANT/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722